In a matrimonial action in which the parties were divorced by judgment dated December 14, 2010, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Connolly, J.), entered April 11, 2012, as granted that branch of the plaintiffs cross motion which was for an award of counsel fees pursuant to Domestic Relations Law § 238, and denied that branch of his motion which was for the same relief as to him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, under the circumstances of this case, the Supreme Court providently exercised *581its discretion in denying that branch of his motion which was for an award of counsel fees and granting that branch of the plaintiff’s motion which was for an award of counsel fees, in light of the defendant’s recalcitrance and obstructionist tactics, which unnecessarily delayed the proceedings and increased the legal fees incurred by the plaintiff (see Domestic Relations Law § 238; Le v Le, 82 AD3d 846 [2011]; Schiffer v Schiffer, 55 AD3d 714, 715 [2008]). Rivera, J.E, Hall, Roman and Miller, JJ., concur.